DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Andy Plummer on 03/12/2021.

For Claim 41, at lines 27-31, please amend the claim as follows:
“a second device comprising:
a second input configured to be connected to one of the second outputs of the first device, wherein the second input is configured to receive signals in a cable television (CATV) bandwidth and signals in a multimedia over coax alliance (MoCA) bandwidth from the first device, wherein the CATV bandwidth and the MoCA bandwidth do not overlap;”

Allowable Subject Matter

Claims 1-4, 6-11, 13-14, 19-20, 22-32 and 36-60 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6-11, 13-14, 19-20, 22-32 and 36-60 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of “a cable television (CATV) device that is configured to transmit and receive 
an in-home network splitter comprising:
an input configured to be connected to the CATV device; a common node; a plurality of outputs;
a reflection-less in-home network adapter (RNA) configured to be connected to and positioned between the input and the common node, wherein the RNA comprises a diplexer comprising a high-pass filter and a low-pass filter, wherein the high-pass filter and the low-pass filter have a common input and a common output such that the high-pass filter and the low pass filter are connected in parallel, wherein the low-pass filter comprises two low-pass filter portions and an attenuator circuit that are connected in series with the attenuator circuit positioned between the two low-pass filter portions, wherein the high-pass filter is configured to pass the signals in the first bandwidth to the common node and the plurality of outputs, wherein the low-pass filter is configured to terminate or attenuate the signals in the second bandwidth, and wherein an impedance of the RNA is configured to substantially match an impedance of the CATV device in the second bandwidth to prevent reflections in the second bandwidth;
a first resistor connected to and positioned between the RNA and the common node; and
a plurality of second resistors, wherein one of the plurality of second resistors is connected to and positioned between the common node and each of the plurality of outputs, and wherein the first resistor has a lesser resistance than each of the second resistors to minimize a through-loss of the in-home network splitter,
and wherein each of the plurality of second resistors has a substantially equal resistive value; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHENEA DAVIS/Primary Examiner, Art Unit 2421